 



Exhibit 10.38

 

SEPARATION AND MUTUAL RELEASE AGREEMENT

 

This Separation and Mutual Release Agreement (“Agreement”) is made as of
February 25, 2020, by and between Blue Star Foods Corp., a Delaware corporation
(the “Company”), and Christopher Constable, a resident of the State of Florida
(“Constable”).

 

BACKGROUND

 

WHEREAS, Constable has served as the Company’s Chief Financial Officer,
Secretary and Treasurer, and as a member of the Company’s board of directors
since November 8, 2018; and

 

WHEREAS, Constable and the Company wish to set forth their mutual agreement with
respect to Constable’s resignation from his positions as an officer and director
of the Company; and

 

WHEREAS, the parties hereto desire to set forth their respective rights and
obligations with respect to Constable’s transition from the Company to pursue
new opportunities.

 

NOW, THEREFORE, in consideration of the covenants and conditions set forth
herein and intending to be legally bound hereby, the undersigned parties to this
Agreement hereby agree as follows:

 

1. Resignation. Constable hereby confirms his resignation as the Company’s Chief
Financial Officer, Secretary and Treasurer, and as a member of the Company’s
board of directors, effective as of February 7, 2020 (the “Resignation Date”),
and the Company hereby accepts such resignation. Constable’s services as the
Company’s Chief Financial Officer, Secretary and Treasurer, and as a member of
the Company’s board of directors, shall be deemed to have been terminated as of
the Resignation Date. Constable hereby acknowledges that his resignation was for
personal reasons and not as a result of a disagreement with the Company on any
matter relating to its operations, policies, or practices.

 

2. Consideration. The Company and Constable agree that, in consideration for the
general release set forth in Section 5 below, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Company hereby agrees that Constable shall:

 

(a) be paid the semi-monthly compensation that he would have been paid had he
been employed through February 29, 2020.

 

(b) notwithstanding anything to the contrary, including in the stock option
agreement evidencing such option grant, have the continued right to exercise his
vested stock option to purchase 3,120,000 shares of common stock of the Company
at an exercise price of $2.00 per share through its termination date of November
8, 2028, and such stock option shall not terminate 90 days after his resignation
and termination of services as an officer and director for the Company (the
“Exercise Right”).

 

Other than the items listed above in Section 2(a) and 2(b), Constable shall not
be entitled to any additional compensation in connection with his prior services
as the Company’s Chief Financial Officer, Secretary and Treasurer, or as a
member of the Company’s board of directors.

 

1

 

 

3. Confidential Information. Constable shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company
for two (2) years following execution of this Agreement, or until such
information otherwise comes into the general public domain without breach of
this Agreement and through no fault, error or omission by Constable.

 

4. Payments. Each of the Company and Constable acknowledge and represent that,
except as listed in Section 2(a) and (b) above, there are no sums which are,
were, or may in the future be, owing by either party to the other party by way
of compensation, loans, benefits or any other claim of any nature whatsoever
pursuant to any law, contract, policy, plan, regulation, decree, or practice
whatsoever.

 

5. Release of Claims by Constable. Constable agrees that the Exercise Right to
be granted pursuant to this Agreement represents settlement in full of all
outstanding obligations owed to Constable by the Company. Constable, after
consultation with counsel, does hereby for himself and for his respective past,
present and future administrators, affiliates, agents, assigns, attorneys,
directors, employees, executors, heirs, insurers, parents, partners,
predecessors, representatives, servants, successors, transferees, and all
persons acting by, through, under or in concert with any of them (the “Constable
Parties”) hereby absolutely and irrevocably releases, waives, relinquishes,
renounces and discharges forever the Company and its past, present and future
administrators, affiliates, agents, assigns, attorneys, directors, employees,
employers, executors, heirs, insurers, officers, managers, parents, partners,
predecessors, representatives, servants, shareholders, subsidiaries, successors,
transferees, underwriters, clients, customers, and each of them, and all persons
acting by, through, under or in concert with any of them (the “Company
Parties”), from any claims, obligations, amounts actions, suits, arbitrations,
proceedings, controversies, disputes, causes of action, rights, demands,
agreements, covenants, promises, responsibilities, liabilities,
indemnifications, contributions, damages, costs, expenses and fees, of whatever
kind and nature, whether contractual, extra-contractual, tort or otherwise,
which Constable or any of the Constable Parties may now have, ever had, or will
ever have against the Company, or any of the Company Parties, whether known or
unknown, matured or unmatured, foreseeable or unforeseeable, fixed, contingent,
class, individual, derivative or otherwise, arising from any omissions, acts or
facts that have occurred up until and including the Resignation Date including,
without limitation:

 

(a) any and all claims relating to or arising from Constable’s services as the
Company’s Chief Financial Officer, Secretary and Treasurer, or as a member of
the Company’s board of directors;

 

(b) other than with respect to the Exercise Right, any and all claims relating
to, or arising from, Constable’s right to purchase, or actual purchase of shares
of stock of the Company, including, without limitation, any claims for breach of
contract, fraud, or misrepresentation;

 

(c) any and all claims for wrongful discharge as an officer or director of the
Company; termination in violation of public policy; discrimination; breach of
contract, both express and implied; breach of a covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; negligent or intentional misrepresentation;
negligent or intentional interference with contract or prospective economic
advantage, unfair business practices, defamation, libel, slander, negligence,
invasion of privacy, and conversion;

 

2

 

 

(d) any and all claims for violation of any federal or state law; and

 

(e) other than with respect to the Exercise Right, any and all claims for
compensation, contractual or extra-contractual damages, or any other claim of
any nature whatsoever pursuant to any law, contract, policy, plan, regulation,
decree, or practice whatsoever.

 

Constable agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release shall expressly exclude all obligations incurred under
this Agreement.

 

6. Release of Claims by the Company. In consideration of Constable’s release of
the Company and the Company Parties, his resignation the Company’s Chief
Financial Officer, Secretary and Treasurer, or as a member of the Company’s
board of directors, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, consistent with state and
federal law, the Company, after consultation with counsel, does hereby for
itself and for the Company Parties, hereby absolutely and irrevocably releases,
waives, relinquishes, renounces and discharges forever Constable and the
Constable Parties, from any claims, obligations or amounts due to the Company
arising from any omissions, acts or facts that have occurred up until and
including the Resignation Date including, without limitation,

 

(a) any and all claims relating to or arising from Constable’s employment
relationship with the Company;

 

(b) any and all claims for breach of contract, both express and implied; breach
of a covenant of good faith and fair dealing, both express and implied;
promissory estoppel; negligent or intentional infliction of emotional distress;
negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage, unfair business
practices, defamation, libel, slander, negligence, invasion of privacy, and
conversion;

 

(c) any and all claims for violations of any federal or state law;

 

(d) any and all claims arising out of any other laws and regulations relating to
employment; and

 

(e) any and all claims arising out of Constable’s performance and as an officer
or director of the Company.

 

The Company agrees that the release set forth in this section shall be and
remain in effect in all respects as a complete general release as to the matters
released. This release shall expressly exclude all obligations incurred under
this Agreement.

 

7. No Pending or Future Lawsuits; Final Disposition. Each of the Company and
Constable represents that neither party has any lawsuits, claims, or actions
pending in such party’s name, or on behalf of any other person or entity,
against the other party or any other person or entity referred to herein. The
Company and Constable each also represents that neither party presently intends
to bring any claims on such party’s own behalf or on behalf of any other person
or entity against the other party or any other person or entity referred to
herein except as may be necessary to enforce the terms of this Agreement. This
Agreement is acknowledged to be a final and binding disposition of any and all
claims by the parties arising from or in any way related to the matters
released. Neither the negotiations preliminary to the signing of this Agreement,
nor its acceptance, shall be considered as an admission of wrongdoing or
liability by either party hereto.

 

3

 

 

8. To the fullest extent provided by Delaware law and in accordance with the
Company’s Certificate of Incorporation and Bylaws, the Company shall indemnify
and hold Constable harmless from any and all liabilities and/or losses, costs,
damages or expenses, (including reasonable attorneys’ fees) actually and
reasonably incurred by Constable in the course and scope of Constable’s duties
up until the time of his resignation, as an employee, officer and/or director of
the Company.. The Company shall continue to fully insure Constable under its
director’s and officer’s insurance policy and shall present evidence of such
insurance coverage reasonably satisfactory to Constable within thirty (30) days
of the execution of this Agreement and from time to time thereafter as may be
reasonably requested by Constable.

 

9. No Cooperation. Constable agrees he will not act in any manner that might
damage the business of the Company. Constable agrees that he will not counsel or
assist any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
party against the Company and/or any officer, director, employee, agent,
representative, shareholder or attorney of the Company, unless under a subpoena
or other court order to do so.

 

10. Non-Disparagement. Each party agrees to refrain from any defamation, libel
or slander of the other, or tortious interference with the contracts and
relationships of the other.

 

11. Costs. The parties shall each bear their own costs, expert fees, attorneys’
fees and other fees incurred in connection with this Agreement.

 

12. No Representations. Each party represents that it has had the opportunity to
consult with an attorney and has carefully read and understands the scope and
effect of the provisions of this Agreement. Neither party has relied upon any
representations or statements made by the other party hereto which are not
specifically set forth in this Agreement.

 

13. Further Assurances. The parties shall do and perform or cause to be done and
performed all such further acts and things and shall execute and deliver all
such other agreements, certificates, instruments and documents as any party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 

14. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.

 

15. Entire Agreement; Due Authorization. This Agreement represents the entire
agreement and understanding between the Company and Constable concerning
Constable’s separation from the Company and supersedes and replaces any and all
prior agreements and understandings concerning Constable’s relationship with the
Company and his compensation by the Company. The execution, delivery and
performance of this Agreement and releases it contains have been duly authorized
by all necessary actions of the parties hereto. This Agreement and releases it
contains constitute a valid and binding agreement of the parties enforceable
against them in accordance with its terms. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
successors and legal representatives.

 

4

 

 

16. Amendments and Waivers. This Agreement may not be modified or amended except
by an instrument or instruments in writing signed by the party against whom
enforcement of any such modification or amendment is sought. Any party may, by
an instrument in writing, waive performance or compliance by any other party
with respect to any term or provision of this Agreement on the part of such
other party to be performed or complied with. The waiver by any party of a
breach of any term or provision of this Agreement shall not be construed as a
waiver of any subsequent breach.

 

17. Assignment. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by either
party without the prior written consent of the other party.

 

18. Governing Law.

 

(a) This Agreement shall be governed by the laws of the State of Florida and be
subject to the jurisdiction of the Florida Courts governing the transactions and
the Florida courts shall be the sole forum for any dispute, without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdiction).

 

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT OR THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED
STATES OF AMERICA OR THE COURTS OF THE STATE OF FLORIDA, AND EACH PARTY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH
SUIT, ACTION OR PROCEEDING. THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE
ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN
SUCH COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH
COURT THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

19. Section and Other Headings. The section and other headings contained in this
Agreement are for reference purposes only and shall not be deemed to be a part
of this Agreement or to affect the meaning or interpretation of this Agreement.

 

20. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

 

21. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the parties
hereto, with the full intent of releasing all claims. The parties acknowledge
that:

 

(a) they have read this Agreement;

 

5

 

 

(b) they have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

 

(c) they understand the terms and consequences of this Agreement and of the
releases it contains; and

 

(d) they are fully aware of the legal and binding effect of this Agreement.

 

22. Electronic Signatures. This Agreement and any documents relating to it may
be executed and transmitted to any other party electronically, which electronic
version shall be deemed to be, and utilized in all respects as, an original,
wet-inked document.

 

Remainder of Page Intentionally Left Blank

 

Signature Page Follows

 

6

 



 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.

 

  BLUE STAR FOODS CORP.       By: /s/ John Keeler   Name: John Keeler   Title:

Executive Chairman and Chief Executive Officer

 

  By: /s/ Christopher Constable     Christopher Constable, an individual

 

7

 



